If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                           COURT OF APPEALS



JULIAN CORRALES, SR.,                                             UNPUBLISHED
                                                                  May 30, 2019
              Plaintiff-Appellant,

v                                                                 No. 343586
                                                                  Kent Circuit Court
JOSEPH DUNN,                                                      LC No. 15-011196-NI

              Defendant,

and

HASTINGS MUTUAL INSURANCE
COMPANY,

              Defendant-Appellee.


Before: SHAPIRO, P.J., and BORRELLO and BECKERING, JJ.

PER CURIAM.

       Plaintiff, Julian Corrales, Sr., appeals as of right from an order granting defendant
Hastings Mutual Insurance Company’s motion for dismissal. For the reasons stated below, we
reverse the trial court’s order dismissing plaintiff’s claim and remand the matter for further
proceedings.

                                      I. BASIC FACTS

        This case arises out of a March 3, 2015 motor vehicle accident. Plaintiff was driving in
Grand Rapids, Michigan, when another driver, Joseph Dunn,1 failed to yield the right of way to
plaintiff’s vehicle, causing a collision in which plaintiff became disabled. Defendant provided


1
  Dunn was dismissed as a party pursuant to a settlement agreement; he is not participating in
this appeal.



                                              -1-
plaintiff with uninsured/underinsured motorist insurance coverage. Plaintiff filed the instant
claim in December of 2015, and later settled for policy limits against Dunn. After case
evaluation, the trial court ordered the parties to participate in mediation with the Dispute
Resolution Center of Western Michigan, which was located near plaintiff’s residence. The trial
court’s order stated:

               Parties and attorneys shall attend the mediation session scheduled by
       either the Center or designated mediator.

                                             * * *

               Failure to attend the mediation as directed or to pay the mediation fee shall
       be treated as a failure to attend the mediation, subject to sanctions pursuant to
       MCR 2.410(D)(3).

                                             * * *

              Failure to attend a scheduled ADR proceeding may result in a default or
       dismissal.


        Defendant’s counsel, along with a representative for defendant, and plaintiff’s counsel
attended the scheduled mediation in person. However, plaintiff failed to appear. Plaintiff’s
counsel called plaintiff and spoke with him for a period of time. After the call, he reported that
plaintiff would not be attending the mediation in person but was able to participate
telephonically. The mediation was then canceled.

        Defendant subsequently filed a motion to dismiss for plaintiff’s failure to attend the
court-ordered mediation. At the hearing on defendant’s motion, plaintiff’s counsel advised the
court that plaintiff’s failure to appear was due to a staffing changeover at the law firm that
resulted in a mailing error. Because of the mistake, plaintiff did not receive notice of the date
and time of the mediation. Plaintiff’s counsel argued that full dismissal was an extraordinary
measure and that the situation did not merit such a harsh sanction.

        The trial court agreed that dismissal is a “somewhat extraordinary remedy and usually a
last resort.” However, the court also noted that it was extraordinary that a plaintiff who had
“been expressly directed to appear for a mediation session by court order fail[ed] to appear, and
then when contacted by counsel, even though he live[d] in town, refus[ed] to appear at that
point.” The trial court decided, therefore, that dismissal was appropriate because plaintiff, in
effect, had abandoned his cause.

                                         II. ANALYSIS

        The sole issue on appeal is whether dismissal was a proper sanction under the
circumstances. Plaintiff contends that it was not because he was available to attend the
mediation telephonically and had no history of failing to participate in discovery or in the
resolution process. Defendant argues to the contrary that dismissal was proper because the trial


                                                -2-
court’s order demanded plaintiff’s attendance and did not specifically permit him to attend the
mediation telephonically.

        This Court reviews a trial court’s decision to grant a motion to dismiss for an abuse of
discretion. Vicencio v Ramirez, 211 Mich. App. 501, 506; 536 NW2d 280 (1995) (quotations
marks and citations omitted). The trial court abuses its discretion when it chooses an outcome
outside the range of reasonable and principled outcomes. Maldonado v Ford Motor Co, 476
Mich. 372, 388; 719 NW2d 809 (2006) (quotations marks and citations omitted).

       Defendant moved for dismissal pursuant to MCR 2.504(B) on the ground that plaintiff
disobeyed the court order requiring him to attend mediation. See MCR 2.410(D)(3).2
Dismissing a claim as a sanction for violation of a court order is an extremely drastic sanction
that should rarely be a court’s first resort; “[d]ismissal is a drastic step that should be taken
cautiously.” Vicencio, 211 Mich. App. at 506.

         This Court has summarized some of the factors that a trial court should consider
         before imposing the sanction of dismissal: (1) whether the violation was wilful or
         accidental; (2) the party’s history of refusing to comply with previous court
         orders; (3) the prejudice to the opposing party; (4) whether there exists a history
         of deliberate delay; (5) the degree of compliance with other parts of the court’s
         orders; (6) attempts to cure the defect; and (7) whether a lesser sanction would
         better serve the interests of justice. [Id. at 507.]

“[T]he record should reflect that the trial court gave careful consideration to the factors involved
and considered all of its options in determining what sanction was just and proper in the context
of the case before it.” Duray Dev, LLC v Perrin, 288 Mich. App. 143, 165; 792 NW2d 749
(2010) (quotation marks and citation omitted; alteration in original). A trial court’s failure to



2
    MCR 2.410(D)(3) provides:
         (3) Failure to Attend.
         (a) Failure of a party or the party's attorney or other representative to attend a
         scheduled ADR proceeding, as directed by the court, may constitute a default to
         which MCR 2.603 is applicable or a ground for dismissal under MCR 2.504(B).
         (b) The court shall excuse a failure to attend an ADR proceeding, and shall enter a
         just order other than one of default or dismissal, if the court finds that
                (i) entry of an order of default or dismissal would cause manifest injustice;
                or
                (ii) the failure to attend was not due to the culpable negligence of the party
                or the party's attorney.
         The court may condition the order on the payment by the offending party or
         attorney of reasonable expenses as provided in MCR 2.313(B)(2).


                                                 -3-
evaluate other options on the record before dismissing a case amounts to an abuse of discretion.
See Vicencio, 211 Mich. App. at 506-507.

        From the record before us, it appears that the trial court dismissed plaintiff’s claim
following one failure to appear as directed. There is no indication that the trial court explored
less extreme sanctions for plaintiff’s failure to appear personally at the mediation. Although it is
unclear whether plaintiff’s physical absence from the mediation was willful or accidental, the
record does not indicate that plaintiff had a history of refusing to comply with previous court
orders or that he was deliberately delaying the proceedings. See Id. at 507. In addition, plaintiff
attempted to cure his defect by being available telephonically for the mediation. Further, there is
no evidence on the record that defendant was unduly prejudiced by plaintiff’s absence. In light
of these considerations, the trial court’s dismissal of plaintiff’s claim as a sanction for not
complying with the trial court’s order to appear at mediation seems unduly harsh.

        For the same reasons, we agree with plaintiff that the entry of a dismissal under the
circumstances presented here causes manifest injustice. See MCR 2.410(D)(3)(b)(i). Plaintiff’s
lawsuit was filed in December 2015 and proceeded through extensive discovery, negotiations,
settlement with the at-fault driver, and case evaluation until the dismissal in March 2018. Given
plaintiff’s pursuit of his claims thus far, it seems unreasonable to infer from plaintiff’s single
absence that he had abandoned his cause, particularly given his attorney’s presence at the
mediation and his offer to attend telephonically. 3 We conclude, therefore, that the trial court
abused its discretion by levying the harsh sanction of dismissing plaintiff's claims and that
dismissal of plaintiff’s claims under the circumstances presented resulted in manifest injustice.
If plaintiff’s conduct required a sanction, a lesser sanction would have better served the interests
of justice. See Vicencio, 211 Mich. App. at 507.

        We reverse the trial court’s order that granted defendant’s motion for dismissal and
remand the matter for further proceedings consistent with this opinion. We do not retain
jurisdiction.



                                                             /s/ Douglas B. Shapiro
                                                             /s/ Stephen L. Borrello
                                                             /s/ Jane M. Beckering




3
  Plaintiff also argues that his absence was not attributable to his or his attorney’s culpable
negligence, but to a mailing mistake occasioned by a change in staff. While this mistake
arguably does not qualify as an excuse under MCR 2.410(D)(3)(b)(ii), dismissal of plaintiff’s
case after over two years of litigation under the circumstances before us would constitute a
manifest injustice, MCR 2.410(D)(3)(b)(i).


                                                -4-